Order entered October 13, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00364-CV

                     IN RE JOEL CHRISTOPHER BARTON, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 219-50662-07

                                           ORDER
                       Before Justices Lang-Miers, Myers, and Boatright

       Before the Court is real party in interest Judith H. Barton’s October 11, 2017 “motion for

leave to file an amended brief.” Ms. Barton seeks leave to file an amended brief in order to

include a hearing transcript referenced in her October 11, 2017 response to relator’s petition for

writ of mandamus. The motion states that the transcript was “not provided” to Ms. Barton’s

counsel at the time they filed the response brief. We GRANT the motion. Ms. Barton’s

amended response to relator’s petition for writ of mandamus shall be filed by October 19, 2017.


                                                      /s/   JASON BOATRIGHT
                                                            JUSTICE